In an action to recover damages for personal injuries, the defendant and third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schack, J.), dated December 7, 2007, as granted that branch of the third-party defendant’s motion which was for summary judgment dismissing the third-party causes of action for common-law indemnification and contribution.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the third-*794party defendant’s motion which was for summary judgment dismissing the third-party causes of action for common-law indemnification and contribution. In response to the third-party defendant’s showing that the plaintiff did not sustain a grave injury as defined by Workers’ Compensation Law § 11, no triable issue of fact was raised (see Rubeis v Aqua Club, Inc., 3 NY3d 408 [2004]; DePaola v Albany Med. Coll., 40 AD3d 678 [2007]; O’Berg v MacManus Group, Inc., 33 AD3d 599 [2006]; Fitzpatrick v Chase Manhattan Bank, 285 AD2d 487, 487-488 [2001]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Rivera, J.E, Angiolillo, Dickerson and Chambers, JJ., concur.